Citation Nr: 0513518	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.  

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from December 1950 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that determination, the RO denied the 
appellant's applications to reopen previously denied claims 
of service connection for cervical and spine disorders.  The 
appellant disagreed and this appeal ensued.  In June 2004, 
the Board held the appellant had submitted new and material 
evidence to reopen the previously denied claims and remanded 
the reopened claims for further evidentiary development.  


FINDINGS OF FACT

1.  The appellant has degenerative arthritis of the cervical 
spine that is at least as likely as not related to his active 
service.  

2.  The appellant has degenerative arthritis of the cervical 
spine that is at least as likely as not related to his active 
service.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the cervical spine was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

2.  Degenerative arthritis of the lumbar spine was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant seeks to establish service connection for 
degenerative arthritis of both the cervical spine and the 
lumbar spine.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).  A veteran who has 90 days or more of 
wartime service may be entitled to presumptive service 
connection of a chronic disease - such as arthritis - that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

From this authority, it is apparent that establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  For some 
factual issues, competent lay evidence may be sufficient.  
Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The appellant maintains that he had a back problem while 
assigned to an Air Force base in Washington State in 1951 and 
1952, which he supported with two statements from friends who 
served with him and recall his seeking treatment for a back 
disorder or arthritis.  The service medical records begin 
with an enlistment examination in December 1950 that showed a 
normal spine clinical evaluation.  Service clinical records 
in March 1952, which were prepared at the medical facility of 
the Air Force base identified by the appellant, noted the 
appellant's complaints of backache in the mid-lumbar region 
radiating around both sides of the abdomen, though the 
impression was tonsillitis and an x-ray that month showed no 
bone or joint abnormality. Separation examination in October 
1954 revealed a normal spine clinical evaluation and no 
specific complaint regarding the cervical or lumbar spine.  
The National Personnel Records Center, the component of the 
National Archives that stores historical service records, was 
unable to provide additional service department records 
regarding the claimed treatment.  

The post-service medical evidence reveals findings regarding 
the back and spine beginning with private clinical records in 
January 1969, which showed the appellant complained of back 
and neck pain with regional radiculitis due to 
osteoarthritis.  A private physician noted in a May 1975 
statement that the appellant was examined in July 1974 and 
that x-rays showed some narrowing of the C-5 and C-6 
interspace that was likely the result of degenerative 
cervical disc disease.  VA examination in October 1975 
diagnosed mild degenerative disc disease at C-6 and C-7, 
minimal cervical spondylosis, and moderately severe 
neurasthenic musculoskeletal reaction.  It was noted that the 
appellant provided a history of progressive problems with his 
lumbar spine and cervical spine that caused him to stopped 
working in 1974.  A private physician wrote in a February 
1984 statement that the appellant had been a patient since 
1978 with neck problems and that x-rays of the cervical spine 
showed extreme degenerative changes with kyphosis of the 
spine and that x-rays of the lumbar spine showed loss of the 
normal curvature with degenerative changes in the lower area 
including sacroiliac and hip joints.  Another private 
physician noted in a February 1984 statement that the 
appellant had cervical spine disease and arthritis of the 
cervical spine and lumbar disc disease with spondylolisthesis 
of L5-S1.  VA clinical records from in July 2000 showed the 
results of a MRI as minimal spondylosis with a small 
herniated disc on the right side at L4-5 and a small 
osteophyte at the C5-6 level.  An April 2003 clinical record 
showed treatment for chronic low back pain.  

The key question in this case is whether there is medical 
evidence of a nexus - or link - between the appellant's 
service and the documented post-service findings of 
degenerative disease of the lumbar spine and cervical spine.  
The private physician who provided the February 1984 
statement indicated the appellant had been a patient since 
1978 with neck problems that "began in the Service in 
1951."  To provide a fuller assessment of this case, in 
light of the entire claims file, the Board in June 2004 
remanded the claims for a VA examination to address whether 
it was at least as likely as not (a probability of 50 percent 
or more) that the appellant's current neck and back disorders 
are related to his active service.  

The resulting VA examination in August 2004 diagnosed 
degenerative disc disease of both the cervical spine and the 
lumbar spine.  On review of the claims file, the examiner 
noted the absence of documentation of an injury in 1951 as 
claimed by the appellant.  The examiner continued:  

It is extremely difficult to state whether this is 
related to injury or not as the objective evidence 
of the injury is lacking.  Thus, I can only go on 
the [appellant's] history of the injury, and at 
this point, I can say that, based on the history of 
this[,] no preexisting injury to his neck or back, 
cervical spine degenerative disk disease is at 
least as likely as not related to his [military] 
service.  This is based on the fact that he has no 
history of other injuries, and he does state a 
history of what sounds like a significant injury to 
his neck and back in the service in 1951.  

Though the opinion is limited to the cervical spine, and does 
not specifically mention the lumbar spine, it appears likely 
the examiner simply inadvertently left out the description of 
the lumbar spine as a part of the opinion.  

In short, the two pieces of evidence relevant to the key 
question in this case - a medical link between service and 
the current disorders - conclude there is a likely 
connection.  The private physician's February 1984 statement 
indicated the appellant had neck problems that "began in the 
Service in 1951."  The VA examination in August 2004 
diagnosed degenerative disc disease of both the cervical 
spine and the lumbar spine, which were "at least as likely 
as not related to" the claimed injury in service.  Such an 
opinion is sometimes not probative as to a connection between 
the current disability and a claimed in-service injury, for 
the opinion is premised on an undocumented history of an 
injury provided to the examiner by the appellant.  See 
LeShore v. Brown, 8 Vet. App. 406, 410 (1995) (recitation by 
a medical professional of a claimant's history is of limited 
probative weight).  However, while the service medical 
records are silent as to any injury, they do include 
notations of back and neck pain that might have been symptoms 
of an injury.  Moreover, the appellant has submitted two lay 
statement attesting to an injury as claimed by the appellant.  
In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
evidence supports the claims of entitlement to service 
connection for degenerative arthritis of the cervical spine 
and of the lumbar spine.  

VA has a statutory obligation to notify the appellant of 
information and evidence necessary to substantiate the claim 
and to assist the appellant in obtaining such information and 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2004).  VA has fully satisfied these duties, for sufficient 
evidence is of record to decide the claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the appellant given the favorable nature of 
the Board's decision.  


ORDER

Service connection for degenerative arthritis of the cervical 
spine is granted.  

Service connection for degenerative arthritis of the lumbar 
spine is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


